MORRIS, Judge.
Randall L. Wright appeals an “order denying motion to file civil suit” which concludes that an earlier pleading was properly docketed as a complaint. We dismiss the appeal for lack of jurisdiction because the order being appealed is a non-final order that is not appealable. See Fla. R.App. P. 9.130(a)(3); Caufield v. Cantele, 837 So.2d 371, 375 (Fla.2002) (“A final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary.”).
Dismissed.
DAVIS and LaROSE, JJ., Concur.